EXHIBIT 10.1 ASSET PURCHASE AGREEMENT dated as of June 6, 2007 by and among COMTRAK LOGISTICS, INC., HUB CITY TERMINALS, INC., INTERDOM PARTNERS, COMMERCIAL CARTAGE, INC., PRIDE LOGISTICS, L.L.C. and THE OTHER PARTIES SIGNATORY HERETO TABLE OF CONTENTS ARTICLE IDefinitions 1.1 Previously Defined Terms 1.2 Definitions 1.3 Interpretation ARTICLE IIPurchase and Sale, Purchase Price, Allocation and Other Related Matters 2.1 Purchase and Sale 2.2 Purchase Price 2.3 Payment of the Purchase Price 2.4 Closing Balance Sheet 2.5 Purchase Price Settlement 2.6 Assumed Liabilities 2.7 Retained Liabilities 2.8 Accounts Receivable Guarantee and Return 2.9 Transfer Taxes 2.10 Allocation ARTICLE IIIClosing and Closing Date Deliveries 3.1 Closing 3.2 Closing Deliveries by Sellers 3.3 Closing Deliveries by Purchasers 3.4 Cooperation ARTICLE IVPre-Closing Filings 4.1 Government Filings ARTICLE VPre-Closing Covenants 5.1 Due Diligence Review 5.2 Maintenance of Business and Notice of Changes 5.3 Pending Closing 5.4 Consents 5.5 Commercially Reasonable Efforts to Close 5.6 Pre-Closing Use of Names 5.7 Transfer of Related Business Assets 5.8 Retained Entities Reconciliation ARTICLE VIFinancial Statements; Disclosure Schedule 6.1 Pre-Signing Deliveries ARTICLE VIIRepresentations and Warranties of Sellers 7.1 Due Formation 7.2 Authority 7.3 No Violations and Consents 7.4 Brokers 7.5 Required Assets 7.6 Related Party Transactions 7.7 Title to Purchased Assets 7.8 Condition of Assets 7.9 Real Property 7.10 Litigation and Compliance with Laws 7.11 Intellectual Property 7.12 Contracts 7.13 Financial Statements and Related Matters 7.14 Changes Since the Most Recent Year-End Balance Sheet Date 7.15 Insurance 7.16 Licenses and Permits 7.17 Environmental Matters 7.18 Employee Benefit Plans 7.19 Taxes 7.20 Suppliers; Customers; BNSF and NS. 7.21 Full Disclosure ARTICLE VIIIRepresentations and Warranties of Purchasers 8.1 Due Incorporation 8.2 Authority 8.3 No Violations 8.4 Brokers ARTICLE IXConditions to Closing Applicable to Purchasers 9.1 No Termination 9.2 Bring-Down of Sellers' Warranties and Covenants 9.3 No Material Adverse Change 9.4 Pending Actions 9.5 Required Contract Consents 9.6 Required Governmental Approvals 9.7 Required Permits 9.8 Due Diligence 9.9 Environmental Assessment Report 9.10 Retained Earnings 9.11 Non-Foreign Person Certification 9.12 All Necessary Documents ARTICLE XConditions to Closing Applicable to Sellers 10.1 No Termination 10.2 Bring-Down of Purchasers' Warranties and Covenants 10.3 Pending Actions 10.4 All Necessary Documents ARTICLE XITermination 11.1 Termination ARTICLE XIIIndemnification 12.1 Indemnification by Sellers 12.2 Indemnification by Purchaser 12.3 Claim Procedure/Notice of Claim 12.4 Survival of Representations, Warranties and Covenants; Determination of Adverse Consequences 12.5 Limitations on Indemnification Obligations 12.6 Right of Set-Off ARTICLE XIIIConfidentiality 13.1 Confidentiality of Materials 13.2 Remedy ARTICLE XIVEmployee Matters 14.1 Employees to be Hired by Purchasers 14.2 Workers' Compensation, Medical Claims and Retirees ARTICLE XVCertain Other Agreements 15.1 Post-Closing Access to Records 15.2 Consents Not Obtained at Closing 15.3 Post-Closing Tax Matters 15.4 Bulk Sale Waiver and Indemnity 15.5 Non-Competition; Non-Solicitation 15.6 Use of Sellers' Names 15.7 Guarantees ARTICLE XVIMiscellaneous 16.1 Cost and Expenses 16.2 Entire Agreement 16.3 Counterparts 16.4 Assignment, Successors and Assigns 16.5 Savings Clause 16.6 Headings 16.7 Risk of Loss 16.8 Governing Law 16.9 Press Releases and Public Announcements 16.10 U.S. Dollars 16.11 Survival 16.12 Notices 16.13 SUBMISSION TO JURISDICTION; VENUE 16.14 No Third-Party Beneficiary 16.15 Disclosures 16.16 Enforcement Costs 16.17 Sellers' Obligations -- Exhibit Index Exhibit Description Section Reference A Earnout Payments Definitions B Illustrative Calculation of Net Working Capital Definitions C Proprietary Interest Protection and Non-Solicitation Agreement Definitions D Restricted Stock Agreement Definitions E [Intentionally Omitted] F Stockholder Employment and Non-Compete Agreement Definitions G Purchase Price Allocation 2.9 H Sellers' Bills of Sale 3.2 I Sellers' Counsel's Opinion 3.2 J Landlord Consent and Estoppel Certificate 3.2 K Assumption Agreement 3.3 -- Disclosure Schedule Index Section 5.3 -
